Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 06/10/2022 in which the claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Fadell et al. (US 2015/0109112 A1).

 	Regarding claim 1, Fadell discloses a delivery parcel detection system (Para[0370] –[0375] & Fig. 1 teaches a system 164 for system 164 for deliverer DL and/or package PL), the system comprising: a first communication system (para[0388] & Figs. 1, 20 teaches confirmation of proper drop-off of package PL may be shared with deliverer DL (e.g., via doorbell 106)); a second communication system  ( para[0372] & Figs. 1, 20 teaches area AL may not be proximate doorbell 106 but may be an area that may be monitored by another smart device of environment 100 (e.g., a smart device that may be coupled to outdoor lighting 114, which may be around a corner of structure 150 from front door 186, As with the deposit of package PL within any other suitable secure area (e.g., a safe or lobby), system 164 may be configured to monitor and confirm the adequate deposit of package PL at area AL with deliverer DL and/or delivery entity business 228 for furthering the delivery attempt (e.g., such that deliverer DL may confidently leave package PL at environment 100). Any suitable smart device of environment 100 may provide and/or monitor such an area AL or any other secure area for use in unsupervised drop-off and monitoring of a package PL); and at least a first sensor communicatively coupled to the first communication system by the second communication system, wherein the first sensor is configured: to detect a delivery of a delivery parcel; and to detect a  removal of the delivery parcel  (para[0371] –[0374] & Figs. 1, 20 teaches   one or more sensors of environment 100 may be configured to detect label ID or any other suitable identifier of package PL intermittently and/or continuously during the process of placing package PL within the secure area such that system 164 may detect and confirm that package PL has been positioned with the secure area (e.g., steps 2010 and 2012). One or more sensors of environment 100 may be configured to monitor the access point of such a secure area continuously during the process of placing package PL within the secure area such that system 164 may confirm that nothing is removed from the secure area. Such confirmation of proper drop-off of package PL may be shared with deliverer DL (e.g., via doorbell 106)), para[0373] teaches As shown in FIG. 1, accessory component 890 of doorbell 106 may be coupled to package PL, where accessory component 890 may be operative to communicate with or be detected by any other component(s) of doorbell 106 (e.g., communications component 862 (e.g., Bluetooth) and/or sensor component 828) or any other suitable components of environment 100 or platform 200 when coupled to package PL such that platform 200 may monitor the location and/or any other suitable characteristic(s) of package PL (e.g., based on the monitored location and/or any other suitable characteristic(s) of accessory component 890). For example, accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164. Alternatively or additionally, doorbell 106 and/or any other suitable smart device of environment 100 may be operative to detect the location of accessory component 890 such that if package PL is moved after deliverer DL leaves package PL (e.g., by an animal or wind or otherwise), doorbell 106 and/or any other suitable smart device of environment 100 may be operative to track such movement for use in finding package PL for recovery, para[0368] teaches One or more sensing components 828 of doorbell 106 or of any other smart device of environment 100 may be configured to at least partially carry out such monitoring (e.g., a sensing component within the secure area or external to the secure area but that may sense activity within the secure area and/or at the temporarily accessible opening to the secure area may be activated and/or enhanced (e.g., by platform 200) during such temporary accessibility for securely monitoring the activity of deliverer DL during that accessibility). Additionally or alternatively, one or more output components of doorbell 106 or of any other smart device of environment 100 may be configured to at least partially indicate to deliverer DL where and how to deposit the package securely); wherein the first sensor is configured to send a communication to the first communication system using the second communication system of at least a first indication of the first sensor detecting at least one of: the delivery of a delivery parcel; and the removal of the delivery parcel (para[0373]-[0374] teaches accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164). 
 	Regarding claim 2, Fadell further discloses the delivery parcel detection, wherein the first communication system is configured to communicate with a remote device (para[0376] & Figs. 1, 20 teaches a system user is detected by environment 100 within a threshold distance of package PL and then package PL is concurrently moved from the secure area, then system 164 may not sound any alarms but may simply allow the package to be retrieved and may communicate confirmation of such retrieval along with any other suitable information (e.g., time and date of the retrieval, identity of the detected system user associated with that retrieval, etc.) to any suitable entity (e.g., to the recipient user associated with package PL, deliverer entity business 228, etc.) via any suitable communication capability of system 164). 
 	Regarding claim 3, Fadell discloses the delivery parcel detection system, wherein the first communication system is housed within a doorbell (para[0371] –[0374] & Figs. 1, 20 teaches one or more sensors of environment 100 may be configured to monitor the access point of such a secure area continuously during the process of placing package PL within the secure area such that system 164 may confirm that nothing is removed from the secure area. Such confirmation of proper drop-off of package PL may be shared with deliverer DL (e.g., via doorbell 106). Accessory component 890 may be operative to wirelessly communicate with other components of doorbell 106).  

 	Regarding claim 4, Fadell discloses the delivery parcel detection system, wherein the first communication system is housed within a doorbell (para para[0371] –[0374] & Figs. 1, 20 One or more sensors of environment 100 may be configured to monitor the access point of such a secure area continuously during the process of placing package PL within the secure area such that system 164 may confirm that nothing is removed from the secure area. Such confirmation of proper drop-off of package PL may be shared with deliverer DL (e.g., via doorbell 106)).   Accessory component 890 may be operative to wirelessly communicate with other components of doorbell 106).  

 	Regarding claim 5, Fadell discloses the delivery parcel detection system, wherein the first sensor is a motion detector (para[0373]-[0374] teaches accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164.).  

 	Regarding claim 6, Fadell further discloses the delivery parcel system, further comprising a camera, wherein the camera is communicatively coupled to the motion detector and configured to take a camera image upon the motion detector detecting at least one of: the delivery of a delivery parcel; and  the removal of the delivery parcel (para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner (e.g., a charge-coupled device (CCD) camera para[0373]-[0374] teaches accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164.  For example, if any movement of package PL is detected by environment 100 (e.g., by a motion sensing component 828 of doorbell 106), additional sensing components of environment 100 (e.g., a camera sensor 828 of doorbell 106) and/or other helpful components of environment 100 (e.g., outdoor lighting 114) may be activated to sense additional information about the status of package PL and/or its surroundings (e.g., whether an animal or other entity may be moving package PL).  

 	Regarding claim 7, Fadell discloses the delivery parcel system, wherein the camera image is selected from the group consisting of a still frame image and a video (Para[0349] teaches  the information associated with the package that may be detected by doorbell 106 may be captured image data of deliverer DL and/or package PL (e.g., as may be captured by a camera sensing component 828 of doorbell 106) & para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner).

 	Regarding claim 8, Fadell discloses the delivery parcel system, wherein the first indication is the camera image  (para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner (e.g., a charge-coupled device (CCD) camera para[0371]-[0376] teaches once deliverer DL is instructed how/where to access a secure area and such a secure area is made temporarily accessible to deliverer DL (e.g., at step 2008), system 164 may be configured to securely monitor that secure area during the period when the secure area is made accessible (e.g., by leveraging any suitable monitor sensing components 828 of doorbell 106 and/or any suitable sensing components of the secure area itself or otherwise (e.g., any cameras that may be provided by a smart safe appliance, etc.)).  Accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164.  Camera monitoring of the secure area at which package PL has been deposited may continue through the defined time-period). 
 	Regarding claim 9, Fadell discloses the delivery parcel system, wherein the first communication system is configured to communicate with a remote device upon receiving the communication of the first indication from the second communication system (para[0376] & Figs. 1, 20 teaches a system user is detected by environment 100 within a threshold distance of package PL and then package PL is concurrently moved from the secure area, then system 164 may not sound any alarms but may simply allow the package to be retrieved and may communicate confirmation of such retrieval along with any other suitable information (e.g., time and date of the retrieval, identity of the detected system user associated with that retrieval, etc.) to any suitable entity (e.g., to the recipient user associated with package PL, deliverer entity business 228, etc.) via any suitable communication capability of system 164);.  

 	Regarding claim 10, Fadell discloses the delivery parcel system, further comprising an image recognition system configured to analyze the camera image (Para[0349] teaches information associated with the package that may be detected by doorbell 106 may be captured image data of deliverer DL and/or package PL (e.g., as may be captured by a camera sensing component 828 of doorbell 106).
  
 	Regarding claim 11, Fadell discloses the delivery parcel system, further comprising a doorbell and a housing for the doorbell (Para[0323] & Figs. 1, 8A-8C teaches smart doorbell).  

 	Regarding claim 12, Fadell discloses delivery parcel system, wherein the housing includes: a speaker communicatively coupled to a remote device by the first communication system (Para[0356] teaches smart environment 100 may be operative to communicate information indicative of the current package delivery attempt to that user in any suitable way at step 2006 (e.g., by audibly announcing any suitable information related to the delivery attempt of the particular package via an audio speaker of a smart device that may be located most proximal to the current location of that user within environment 100); and a microphone communicatively coupled to a remote device by the first communication system (Para[0424] teaches visitor may communicate with platform 200 at step 2010 via any suitable communication enabled by a smart device of environment 100 accessible by the visitor and/or via any suitable communication enabled by platform 200 and a visitor device 266 ex: via visitor audible spoken information via microphone 844, and/or the like, Para[0429] teaches the visitor may simply wish to leave a "voicemail" message for environment 100 and doorbell 106 may be operative to enable the visitor to record such a message (e.g., via microphone 844), whereby such a message may then be eventually communicated to a system user of environment 100 (e.g., according to any applicable rules or inferences or mode settings) & Para[0468]).

 	Regarding claim 13, Fadell discloses the delivery parcel system, further comprising a camera, wherein the camera is communicatively coupled to the first communication system and configured to take a camera image upon the first sensor detecting at least one of: the delivery of a delivery parcel; and the removal of the delivery parcel (Para[0374] if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated. For example, if any movement of package PL is detected by environment 100 (e.g., by a motion sensing component 828 of doorbell 106), additional sensing components of environment 100 (e.g., a camera sensor 828 of doorbell 106) and/or other helpful components of environment 100 (e.g., outdoor lighting 114) may be activated to sense additional information about the status of package PL and/or its surroundings (e.g., whether an animal or other entity may be moving package PL).  

 	Regarding claim 14, Fadell discloses the delivery parcel system, wherein the camera image is selected from the  group consisting of a still frame image and a video (para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner).

	Regarding claim 15, Fadell discloses the delivery parcel system, wherein the first indication is the camera image (para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner (e.g., a charge-coupled device (CCD) camera para[0371]-[0376] teaches once deliverer DL is instructed how/where to access a secure area and such a secure area is made temporarily accessible to deliverer DL (e.g., at step 2008), system 164 may be configured to securely monitor that secure area during the period when the secure area is made accessible (e.g., by leveraging any suitable monitor sensing components 828 of doorbell 106 and/or any suitable sensing components of the secure area itself or otherwise (e.g., any cameras that may be provided by a smart safe appliance, etc.)).  Accessory component 890 may be configured to include any suitable sensing components (e.g., motion sensing components or any other suitable sensing components with respect to sensing components 828) that may detect movement or any other suitable characteristic of accessory component 890 and, thus, package PL when coupled thereto, and such sensed characteristics may be communicated to or otherwise detected by any other component(s) of doorbell 106 and/or any other suitable smart device of environment 100 and, thus, system 164.  Camera monitoring of the secure area at which package PL has been deposited may continue through the defined time-period). 

 	Regarding claim 16, Fadell discloses the delivery parcel system, further comprising an image recognition system configured to analyze the camera image (Para[0349] teaches information associated with the package that may be detected by doorbell 106 may be captured image data of deliverer DL and/or package PL (e.g., as may be captured by a camera sensing component 828 of doorbell 106).  

 	Regarding claim 17, Fadell discloses the delivery parcel system, wherein the first communication system is configured to communicate with a remote device upon receiving the communication of the first indication from the second communication system (para[0376] & Figs. 1, 20 teaches a system user is detected by environment 100 within a threshold distance of package PL and then package PL is concurrently moved from the secure area, then system 164 may not sound any alarms but may simply allow the package to be retrieved and may communicate confirmation of such retrieval along with any other suitable information (e.g., time and date of the retrieval, identity of the detected system user associated with that retrieval, etc.) to any suitable entity (e.g., to the recipient user associated with package PL, deliverer entity business 228, etc.) via any suitable communication capability of system 164).  

 	Regarding claim 18, Fadell discloses the delivery parcel system, further comprising a doorbell and a housing for the doorbell (Para[0323] & Figs. 1, 8A-8C teaches smart doorbell).  

 	Regarding claim 19, Fadell discloses the delivery parcel system, wherein the housing includes: a speaker communicatively coupled to a remote device by the first communication system (Para[0356] & Figs. 1, 20 teaches smart environment 100 may be operative to communicate information indicative of the current package delivery attempt to that user in any suitable way at step 2006 (e.g., by audibly announcing any suitable information related to the delivery attempt of the particular package via an audio speaker of a smart device that may be located most proximal to the current location of that user within environment 100 & Fig. 8C audio speaker); and a microphone communicatively coupled to a remote device by the first communication system (Para[0424] teaches visitor may communicate with platform 200 at step 2010 via any suitable communication enabled by a smart device of environment 100 accessible by the visitor and/or via any suitable communication enabled by platform 200 and a visitor device 266 ex: via visitor audible spoken information via microphone 844, and/or the like, Para[0429] & Fig. 8C teaches the visitor may simply wish to leave a "voicemail" message for environment 100 and doorbell 106 may be operative to enable the visitor to record such a message (e.g., via microphone 844), whereby such a message may then be eventually communicated to a system user of environment 100 (e.g., according to any applicable rules or inferences or mode settings) & Para[0468]).

 	Regarding claim 20, Fadell discloses the delivery parcel system, further comprising: a camera (para[0371]-[0372] teaches of suitable sensing components of the secure area itself or otherwise (e.g., any cameras that may be provided by a smart safe appliance, etc.), wherein the camera is communicatively coupled to the first communication system and configured to take a camera image upon the first sensor detecting at least one of: the delivery of a delivery parcel; and the removal of the delivery parcel (Para[0374] if at any time after secure disposal of package PL by deliverer DL, environment 100 detects any type of change in the status of package PL or of a secure area or component with which environment 100 may be securing package PL, any suitable sensing functionality of environment 100 may be activated or enhanced and/or any suitable alarm or notification functionality may be activated. For example, if any movement of package PL is detected by environment 100 (e.g., by a motion sensing component 828 of doorbell 106), additional sensing components of environment 100 (e.g., a camera sensor 828 of doorbell 106) and/or other helpful components of environment 100 (e.g., outdoor lighting 114) may be activated to sense additional information about the status of package PL and/or its surroundings (e.g., whether an animal or other entity may be moving package PL). A), and an image recognition system configured to analyze the camera image, wherein the camera  image is selected from the group consisting of a still frame image and a video  (para[0326] teaches suitable sensor components 828 to include or other motion sensor, any suitable still or video camera or scanner (e.g., a charge-coupled device (CCD) camera, a complementary metal-oxide-semiconductor (CMOS) camera & Para[0415] teaches further detection and analysis (e.g., video sensing and/or motion sensing).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425